ICJ_123_CertainProperty_LIE_DEU_2001-06-28_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

YEAR 2001
2001
28 June
General List
No. 123
28 June 2001

CASE CONCERNING CERTAIN PROPERTY
(LIECHTENSTEIN v. GERMANY)
ORDER

Present: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva, Fleischhauer,
Koroma, Vereshchetin, Higgins, Parra-Aranguren, Kooijmans, Rezek, Al-Khasawneh,
Buergenthal; Registrar Couvreur.

The International Court of Justice,
Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court, and to Articles 31, 44, 45 and 48 of
the Rules of Court,

Having regard to the Application filed in the Registry of the Court on 1 June 2001,
whereby the Principality of Liechtenstein instituted proceedings against the Federal
Republic of Germany relating to a dispute concerning "decisions of Germany, in and after
1998, to treat certain property of Liechtenstein nationals as German assets having been
‘seized for the purposes of reparation or restitution, or as a result of the state of war' - i.e.,
as a consequence of World War II -, without ensuring any compensation for the loss of that
property to its owners, and to the detriment of Liechtenstein itself";

Whereas on 1 June 2001 a certified copy of the Application was transmitted to the Federal
Republic of Germany;

Whereas the Principality of Liechtenstein has appointed as Agent His Excellency

Mr. Alexander Goepfert; and whereas the Federal Republic of Germany has appointed as
Agents Mr. Gerhard Westdickenberg and His Excellency Mr. Eberhard U. B. von
Puttkamer;

Whereas, at a meeting held by the President of the Court with the Agents of the Parties on
25 June 2001, the Agent of Liechtenstein, citing the complexity of the case, stated that the
Government of Liechtenstein wished to be allowed a period of between nine and ten
months to prepare its Memorial; and whereas the Agent of Germany indicated that this
proposal was acceptable to his Government and that the latter, while reserving the right to
raise preliminary objections, wished to have the same time for the preparation of its
Counter-Memorial as that accorded to Liechtenstein;

Whereas the time-limit to be fixed by the Court for the filing of the Counter-Memorial of
Germany is without prejudice to the possible application of Article 79, paragraph 1, of the
Rules of Court, in its version applicable with effect from 1 February 2001;

Taking account of the agreement of the Parties,

Fixes the following time-limits for the filing of the written pleadings:

28 March 2002 for the Memorial of the Principality of Liechtenstein;

27 December 2002 for the Counter-Memorial of the Federal Republic of Germany; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at the Peace Palace,
The Hague, this twenty-eighth day of June two thousand and one, in three copies, one of
which will be placed in the archives of the Court and the others transmitted to the
Government of the Principality of Liechtenstein and the Government of the Federal

Republic of Germany, respectively.

(Signed) Gilbert Guillaume,
President.

(Signed) Philippe Couvreur,
Registrar.
